Atkinson, Justice.
The facts are stated in the official report.
The court committed no error in overruling the certiorari. It does not appear from the evidence that Mrs. Stapleton, by a legal assignment of the account sued upon, was ever invested with the legal title thereto. Therefore, it was competent, if she saw proper to do so, to amend the suit by adding her husband as the plaintiff suing for her use. The account appears to have been contracted in the first instance by the defendant with George Stapleton. The amendment allowed was equivalent to- an allegation that George Stapleton held the legal title to the chose in action, while Mrs. Stapleton held the beneficial interest. "Where one holding the beneficial interest in her own name brings an action, and the introduction of the person holding the legal title is necessary to the enforcement of the right of the person having the equitable interest, the declaration, under section 3486 of the code, may be amended by the insertion of the name of such person as suing for the use of the one holding the beneficial interest. In strict law, an action should be brought in the first instance in the name of the person holding the legal title to the thing in controversy, but under our system of amendment, as allowed by the section of the code above referred to, if the suit be *733brought by tbe person beneficially interested, tbe defect may be cured by tbe introduction of tbe person bolding tbe legal title, as suing for tbe use of tbe person bolding tbe equitable interest. There does not appear to have been any evidence calling in question either tbe legal title of tbe plaintiff, or tbe beneficial interest of tbe usee; and there was, therefore, no error committed by tbe judge of tlie county court in rendering a judgment in favor of tbe plaintiff. Judgment affirmed.